Citation Nr: 1825581	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-16 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement for accrued benefits in excess of $1,657.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to February 1946.  He died in September 1998.  The appellant is a surviving adult daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  An April 2012 decision granted entitlement to accrued benefits in the amount of $1,657.00, but not higher; the appellant did not appeal this decision; and VA did not receive new and material evidence within one year after the decision.

2.  Since the April 2012 decision, no new and material evidence has been received.


CONCLUSIONS OF LAW

1.  The April 2012 decision, granting entitlement to accrued benefit in the amount of $1,657.00, but not higher, became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104 (2017).

2.  New and material evidence has not been received to reopen the previously denied claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 "Accrued benefits" are periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death and due and unpaid.  38 U.S.C. § 5121(a); 38 C.F.R. § 3.1000(a).  An application for accrued benefits must be filed within one year after the date of the payee's death.  38 C.F.R. § 3.1000(c).  

The appellant is claiming entitlement to the totality of the monetary benefits owed to her mother (the Veteran's surviving spouse) at the time of her death.  In other words, the payee in this case is the Veteran's surviving spouse.  The payee's death certificate indicates that she died on October [REDACTED], 2011.

Here, the appellant submitted a timely claim for accrued benefits in March 2012.  See 03/02/2012 VVA, VA 21-601 Application for Reimbursement from Accrued Amounts Due a Deceased Beneficiary.  She attached invoices for assisted living expenses prior to her mother's death (from June 2011 to September 2011, $3,350.00 per month), medical expenses (amount due: $99.77), and funeral home expenses ($1,657.00).  See 03/02/2012 VVA, Correspondence.  

In April 2012, the AOJ informed the appellant that entitlement to accrued benefits had been granted.  See 04/10/2012 VVA, Notification Letter (e.g. VA 20-8993, VA 21-0290, PCGL).  The AOJ explained that her mother was owed a total of $3,168.00 at the time of her death.  Nevertheless, VA could only reimburse $1,657.00.  The AOJ further explained that VA could not count assisted living expenses of $14,200.00, as this was already considered a paid unreimbursed medical expense when determining the surviving spouse's benefit rate.  Similarly, VA could not count medical expenses of $99.77, as this expense was unpaid.

In July 2012, VA received a letter from the office of the appellant's Congressman.  According to this Congressional correspondence, the appellant believes that she is entitled to the remaining balance of the $3,168.00 owed her mother at her death.  (The Board has considered whether this communication can be accepted as a notice of disagreement with regard to the April 2012 decision.  While VA regulations allow for a Member of Congress to file a claim on behalf of a claimant (38 C.F.R. § 3.155 (2012)), these same regulations indicate that a notice of disagreement may only be filed by a claimant personally, or by his duly appointed representative.  38 C.F.R. § 20.301.  As VA is not authorized to accept a notice of disagreement submitted by a Member of Congress on behalf of a claimant, the Board cannot accept the July 2012 letter as a notice of disagreement with regard to the April 2012 VA decision.)

In response to the July 2012 Congressional letter, the AOJ, in a July 2012 letter, informed the appellant that medical expenses used to establish entitlement for the claimant's VA benefits cannot be paid for as accrued benefits, and that these expenses were already considered at the time of application, as reported by the deceased claimant, and used to reduce her countable income.  See 07/20/2012 VVA, Notification Letter (e.g. VA 20-8993, VA 21-0290, PCGL).

On October 31, 2012, the appellant's newly-appointed representative submitted a claim for accrued benefits.  (Once again, the Board has considered the extent to which this communication can be accepted as a notice of disagreement.  After careful analysis and a liberal reading of the document, the Board finds that the October 2012 claim fails to express dissatisfaction with a prior VA decision or a desire for appellate review.  38 C.F.R. § 20.201 (2013).  As such, the Board cannot accept the October 2012 claim as a notice of disagreement with regard to a prior VA decision.)

In a June 2013 rating decision, the AOJ denied the appellant's October 2013 claim, on the basis that VA received the claim for accrued benefits more than one year after the death of the claimant.  See 06/05/2013 VVA, Notification Letter (e.g., 
VA 20-8993, VA 21-0290, PCGL).  The appellant appealed this decision via an August 2013 notice of disagreement.

The October 2012 claim was in fact received more than one year after the death of the claimant.  As such, VA cannot accept it as an original claim.  Rather, the Board will accept the October 2013 claim as a request to reopen the original claim.

Claims for accrued benefits are subject to reopening if the previously denied accrued benefits claim was filed within one year of the claimant's death.  See Quattlebaum v. Shinseki, 25 Vet. App. 171 (2012); 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  Here, as the appellant filed his initial accrued benefits claim within one year of her mother's death, his claim is subject to reopening.

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C. § 5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.  

At the outset, the Board notes that the Veteran did not submit a timely notice of disagreement with regard to either the April 2012 or July 2012 VA determinations.  Further, and as discussed below, no new and material has been received since those decisions.  As such, these decisions became final.

The appellant asserts that she is entitled to the remaining balance of the $3,168.00 owed to her mother at the time of her death, on the basis that she paid for her mother's assisted living expenses from June 2011 to September 2011.  In March 2011, the appellant submitted invoices, which show that she was billed for her mother's assisted living expenses.  See 03/02/2012 VVA, Correspondence.

Since the original (April 2012) denial of accrued benefits in excess of $1,657.00, VA has not received new and material evidence.  While the appellant has submitted copies of cancelled checks, showing that she paid for her mother's assisted living expenses (see 10/31/2012 VVA, Provider Proof Correspondence & Receipts), this evidence, while new, is not material, as it relates to an already established fact.  Additionally, in October 2013, the appellant submitted a timeline of procedural events related to her claim.  See 10/30/2013 VVA, Correspondence.  This evidence fails to introduce new evidence that raises a reasonable possibility of substantiating the appellant's claim.  Rather, the document clearly indicates that the appellant's claim rests on the evidence that she in fact paid for her mother's assisted living expenses.  As already discussed, this is a previously established fact.

As VA has not received new and material evidence, the Board finds that the criteria for reopening the appellant's claim of entitlement to accrued benefits in excess of $1,657.00 have not been met.  Therefore, her petition to reopen is denied.



ORDER

No new and material evidence having been received, the petition to reopen the claim of entitlement for accrued benefits in excess of $1,657.00 is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


